Per Curiam:

Appellee,\70i^mencqd'}siujt Jqu. avdiyoirp.e^ pg^jp^t appellant.' From .a.j^dgmept.io,]:.temporary alimony the defendant.^apppal^.^^Counspl^fo^^ppellee now move that appellant be rpqflire^ to pay a reasonable sum each month for the siippórt of herself and child pbnákni’á lUt& and! alfeo a reasmaMe^staaf fes>ufeksMey’s fpps.^. Jfe&cs ofj-spclj^ptigpjjyEEs sipfvq^ppn qojansel for appellant. Appellant, specj^lfep^ppf^ring^jjby) *148way of cross-motion moves to quash such service, for the reason that the service of notice upon his counsel does not give this court jurisdiction of the appellant, who is a nonresident of the state. In support of this motion it is urged that the motion of appellee contemplates* a money judgment, and that no such judgment can he entered in the absence of personal service on the appellant.
"We do not think there is any merit in this contention. The appellant has submitted his cause to this court. The court therefore has jurisdiction over him with respect to all matters which can properly be determined in his appeal. Service of the notice of motion by appellee upon his counsel is sufficient to invest the court with authority to consider such motion and render such order thereon as may seem proper and just.
The cross-motion of appellant is denied, and he is ruled to further plead to the motion of appellee within fifteen days. Gross-motion denied.